DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zyskind (US 2019/0004664).
Regarding claim 1, Zyskind discloses a touch display device comprising: 
a display panel (105 in fig. 1 and in fig. 4) configured to display an image; 
a touch sensor (110, fig. 1) coupled to the display panel; 
a touch circuit (130, fig. 1) unit configured to drive and control the touch sensor; and 
an input signal correction circuit (phase error correction component 430 in fig. 4) coupled to the touch circuit unit (fig. 4), the input signal correction circuit configured to correct a sensing timing of an input (e.g. pen in fig. 1) placed on the touch sensor (para. 48; wherein the stylus sensing sampling windows are corrected/adjusted).  
Regarding claim 2, Zyskind discloses wherein the input placed on the touch sensor includes an input from an active pen (fig. 1).



Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a method of driving a touch display device including a display panel displaying an image, a touch sensor coupled to the display panel, and a touch circuit unit configured to drive and control the touch sensor, the method comprising: generating an uplink signal to be transmitted to an active pen placed on the touch sensor; and sensing a downlink pulse generated from the active pen by changing a sensing timing based on a position of the active pen; in combination with the remaining language of independent claims 12 or 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628